 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 424 
In the House of Representatives, U. S.,

May 12, 2009
 
RESOLUTION 
Authorizing and directing the Committee on the Judiciary to inquire whether the House should impeach Samuel B. Kent, a judge of the United States District Court for the Southern District of Texas. 
 
 
That the Committee on the Judiciary shall inquire whether the House should impeach Samuel B. Kent, a judge of the United States District Court for the Southern District of Texas. 
2.The Committee on the Judiciary or any subcommittee or task force designated by the Committee may, in connection with the inquiry under this resolution, take affidavits and depositions by a member, counsel, or consultant of the Committee, pursuant to notice or subpoena. 
3. 
(a)For the purpose of the inquiry under this resolution, the Committee on the Judiciary is authorized to require by subpoena or otherwise— 
(1)the attendance and testimony of any person (including at a taking of a deposition by counsel or consultant of the Committee); and 
(2)the production of such things; as it deems necessary to such inquiry. 
(b)The Chairman of the Committee on the Judiciary, after consultation with the Ranking Member, may exercise the authority of the Committee under subsection (a).  
(c)The Committee on the Judiciary may adopt a rule regulating the taking of depositions by a member, counsel, or consultant of the Committee, including pursuant to subpoena. 
 
Lorraine C. Miller,Clerk.
